Exhibit 10.26
AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.
2010 NAMED EXECUTIVE OFFICER COMPENSATION SUMMARY
2010 Base Salary, Option Grants, and Restricted Stock Awards. For fiscal 2010,
the company’s principal executive officer, principal financial officer and each
other named executive officer currently employed by the company will receive the
base salary set forth below (effective as of February 1, 2010), has been granted
an option to purchase the number of shares of company common stock, and has been
granted the number of shares of restricted stock set forth below. All options
were granted under the company’s 2005 Stock Incentive Plan at an exercise price
of $18.46 (the closing price on the date of grant date). All options vest with
respect to twenty-five percent of the shares on March 31, 2011 and with respect
to 6.25% of the shares on the last day of each calendar quarter thereafter. All
options have a term of seven years. All restricted stock awards vest in annual
installments of twenty-five percent of the shares over a four year period
beginning on February 28, 2011.

                              Name   Title   Base Salary   Options   Restricted
Stock
Anthony P. Bihl, III
  President and Chief Executive Officer   $ 530,000       196,140       24,440  
Mark A. Heggestad
  Executive Vice President and Chief Financial Officer   $ 311,200       63,910
      7,970  
Maximillian D. Fiore
  Senior Vice President and Chief Technology Officer   $ 293,800       31,960  
    3,990  
Joe W. Martin
  Senior Vice President, General Manager BPH Therapy   $ 311,700       48,570  
    6,060  
Randall R. Ross
  Senior Vice President, Human Resources   $ 261,100       31,960       3,990  

2010 Executive Variable Incentive Plan. Our executive officers participate in
our 2010 Executive Variable Incentive Plan (2010 EVIP). The Compensation
Committee (and the Board of Directors with respect to executive officers)
established a target bonus for each participant in the 2010 EVIP. The 2010 EVIP
provides for payment of a bonus based on achievement of net sales, net income
and cash flow objectives in the 2010 operating plan approved by the Board. The
total bonus is weighted 40% for achieving the net sales objective, 30% for
achieving the net income objective and 30% for achieving the cash flow
objective. The bonus payable under the plan is pro-rated for achievement above
the minimum threshold and increases with percentage achievement relative to the
objectives, and 100% of the target bonus will be paid at 100% achievement of the
plan objectives. The maximum bonus payable under the plan will be 200% of the
target bonus at 110% achievement of the net sales and net income objectives and
115% achievement of the cash flow objective. Bonuses for achieving the net sales
and net income objectives will be paid beginning at 95% achievement of the net
sales objective and 90.1% achievement of the net income objective, respectively.
Bonuses for achieving these objectives will be determined and paid quarterly.
Bonuses for achieving the cash flow objective will be paid beginning at 85.1%
achievement of the cash flow objective, and bonuses for achieving this objective
will be determined and paid annually. The target bonus for 2009 for the
company’s principal executive officer, principal financial officer and each
other named executive officer currently employed by the company is set forth in
the table below.

              Name   Title   Target Bonus
Anthony P. Bihl, III
  President and Chief Executive Officer   $ 530,000  
Mark A. Heggestad
  Executive Vice President and Chief Operating Officer   $ 186,720  
Maximillian D. Fiore
  Senior Vice President and Chief Technology Officer   $ 117,520  
Joe W. Martin
  Senior Vice President, General Manager BPH Therapy   $ 155,850  
Randall R. Ross
  Senior Vice President, Human Resources   $ 104,440  

 